DETAILED ACTION
This office action is responsive to communication(s) filed on 5/6/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-15 are pending and are currently being examined.
Claims 1, 11 and 13 are independent.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation Under 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input device configured to communicate with the display device” in claim 1
and “the display device is responsive to a control signal…to display selectable options” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
Claims 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because applicant’s claims are directed to software per se, which does not fall into one of the four statutory categories of invention. Specifically, claims 13-15 include(s) no explicit recitation of any hardware component, nor do the claims include any component which must be interpreted solely as hardware. 

Concerning claims 13-14:
First, it is noted that based on the phrase “configured to” being part of the preambles of claims 13-14, this is not interpreted as an attempt to invoke 112(f). 
These claims recite “control unit”. According to the specification, “the control unit may comprise modules in either hardware or software”. Consequently, since all of the components of claims 13-14 are software, applicant’s claims are directed to software per se, which does not fall into one of the four statutory categories of invention.

Concerning claim 15: 
This claim recites “computer program product", “computer readable medium” and “code”. “Computer program product” and “code” are reflective of software. “Computer readable medium” may be reflective of software data stored in a signal. Consequently, since all of the components of claim 15 is/are software, applicant’s claim is directed to software per se, which does not fall into one of the four statutory categories of invention.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 9-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan; Shuo et al. (hereinafter Yuan –US 20200062276 A1).

Independent Claim 1:
	Yuan teaches A control interface system adapted to provide control of a vehicle subsystem to a driver of a vehicle, the control interface system comprising:
a display device arranged in the field of view of the driver; (a heads-up display [HUD] 251 displayed on windshield 250, for displaying driver assistance functions [so the HUD is understood as being in the field of view of [a] driver], fig. 2 and ¶¶ 23 and 51)
an input device (steering wheel) configured to communicate with the display device, (one or more touch pads receives inputs at steering wheel, and responsive to the input, contextual information is displayed on the HUD, Abstract. E.g., input is received at one of the touch pads on the steering wheel for displaying driver assistance control image, and such control image is displayed on the HUD in response to such input, so necessarily a signal is directly/indirectly communicated from touch pad(s) to the HUD [input device configured to communicate with the display device], fig. 12:1202,1204 and ¶¶ 27 and 54) 
the input device includes at least two user input zones adapted to receive user input, (steering wheel includes touch pads 210 and 220 for receiving user input, figs. 2, 11A-11D and 12 and ¶¶ 26-27 and 54)
wherein, the display device is responsive to a control signal indicative of a first user input on any one of the user input zones to display selectable options related to one present usage context of several available present usage contexts, (contextual control image displayed on HUD in response to an input from the user, e.g., at touch pads 210 and 220, figs. 2 and 11A-D and 12:1202,1204 and ¶¶ 26, 30, 54. The inputs and display are relevant to various contexts, e.g., controlling media playback, phone calls, vehicle control such as mirror repositioning, figs. 3A-3C, 5A-5C, 7A-7B and 11A-D and ¶¶ 2, 26, 28-30, 35-39, 41-44 and 50-53. Options in control menu, selectable by using touch pad(s), e.g., ¶¶ 45 and 52-53 and fig. 3B [accept/decline], 3C [end/mute], 22B [Adaptive Cruise/AutoDrive])
the displayed selectable options are visually distributed in the same way as the at least two user input zones, (the control options are visually distributed on the HUD in the same way as in the touch pads 210 and 220. E.g., option 1169, at the top section of the displayed control image 1160, is selectable using the top input region 229 of touch pad 220, and option 1163, displayed at the section of the control image 1160, is selectable using the right input region 223 of touch pad 220, ¶ 52 and fig. 11C)
wherein, in response to a second user input, subsequent to the first user input, on one of the user input zones corresponding to one of the selectable options, an instruction signal indicative of the selected option is provided to a vehicle sub-system. (at step 1206, another user input is received on one of the touch pads, and at 1210, a contextual control image and driver assistance mode options are displayed on the HUD, e.g., increase following distance, decrease following distance, decrease maximum speed and increase maximum speed, figs. 12:1206,1210 and ¶¶ 56; instruction signals are communicated to one of the vehicle subsystem, e.g., actuator systems 130, so that the subsystem can perform the operation, figs. 1, and ¶¶ 22 and 56-59)

Independent Claims 11 and 13:
Claim(s) 11 and 13 are directed to a method and control unit for performing functions performed by the control interface system of claim 1, and are rejected using similar rationale(s).	
 
Claim 2:
	The rejection of claim 1 is incorporated. Yuan further teaches
wherein the input device includes three vertically disposed user input zones. (regions 219, 211 and 215, of touch pad 210, and regions 229, 221 and 225 of touch pad 220, are disposed vertically in relation to each other, fig. 2 and ¶¶ 23-27)

Claim 3:
	The rejection of claim 1 is incorporated. Yuan further teaches
wherein the input device includes three horizontally disposed user input zones. (regions 217, 211 and 213 of touch pad 210, and regions 227, 221 and 223 of touch pad 220, are disposed horizontally in relation to each other, fig. 2 and ¶¶ 23-27)

Claim 6:
	The rejection of claim 1 is incorporated. Yuan further teaches 
wherein the present usage context is determined based on a user selected function. (e.g., in response to a input for activating adaptive cruise control, the HUD presents a menu within the context of adaptive cruise control, ¶ 52 and fig. 11C)

Claim 9:
	The rejection of claim 1 is incorporated. Yuan further teaches
wherein the display device is a head-up display or a separate driver interface module display. (a heads-up display [HUD] 251 displayed on windshield 250, for displaying driver assistance functions, fig. 2 and ¶¶ 23 and 51)

Claim 10:
	The rejection of claim 1 is incorporated. Yuan further teaches
wherein the input device is included in a steering wheel. (one or more touch pads receives inputs at steering wheel, and responsive to the input, contextual information is displayed on the HUD, figs. 2:201 and ¶ 23)

Claim 12:
	The rejection of claim 11 is incorporated. Yuan further teaches
comprising: receiving a context signal indicative of the present usage context of the vehicle subsystems, (contextual control image displayed on HUD in response to an input from the user [context signal], e.g., at touch pads 210 and 220, figs. 2 and 11A-D and 12:1202,1204 and ¶¶ 26, 30, 54. The inputs and display are relevant to various contexts, e.g., controlling media playback, phone calls, vehicle control such as mirror repositioning, figs. 3A-3C, 5A-5C, 7A-7B and 11A-D and ¶¶ 2, 26, 28-30, 35-39, 41-44 and 50-53)
and selecting the selectable options available for the present usage context, (options in control menu, selectable by using touch pad(s), e.g., ¶¶ 45 and 52-53 and fig. 3B [accept/decline], 3C [end/mute], 22B [Adaptive Cruise/AutoDrive])
whereby the selectable options are displayed. (the options are displayed on HUD, e.g., ¶¶ 45 and 52-53 and fig. 3B [accept/decline], 3C [end/mute], 22B [Adaptive Cruise/AutoDrive])

Claim 14:
Claim(s) 14 is directed to a control unit computer program product for performing the steps in the method of claim 12, and is rejected using similar rationale(s).	

Claim 15:
Claim(s) 15 is directed to a computer program product for performing functions performed by the control interface system of claim 1, and is rejected using similar rationale(s).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20200062276 A1) as applied to claim 1 above, and further in view of Stephan; Allan H. et al. (hereinafter Stephan – US 5748185 A).

Claim 4:
	The rejection of claim 1 is incorporated. Yuan further teaches regions 219, 211 and 215, of touch pad 210, and regions 229, 221 and 225 of touch pad 220, are disposed vertically and adjacently in relation to each other, fig. 2 and ¶¶ 23-27, and regions 217, 211 and 213 of touch pad 210, and regions 227, 221 and 223 of touch pad 220, are disposed horizontally and adjacently in relation to each other, fig. 2 and ¶¶ 23-27.
Yuan does not appear to expressly teach
wherein adjacent user input zones are separated by ridges or grooves. 
However, Stephan teaches/suggests the concept(s) of a touch-sensitive member being divided into different input regions by a horizontal ridge and a vertical ridge, fig. 7 and col 10:46-62. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yuan to include the concept(s) of a touch-sensitive member being divided into different input regions by a horizontal ridge and a vertical ridge, as taught/suggested by Stephan.
One would have been motivated to make such a combination in order to increase the usability of the system by providing the user tactile information to allow the user to determine, by touch, in which region contact is being made, Stephan col 10:54-56.
In combination, Yuan, as modified, teaches/suggests 
wherein adjacent user input zones are separated by ridges or grooves. (Yuan teaches regions 219, 211 and 215, of touch pad 210, and regions 229, 221 and 225 of touch pad 220, are disposed vertically in relation to each other, fig. 2 and ¶¶ 23-27, and regions 217, 211 and 213 of touch pad 210, and regions 227, 221 and 223 of touch pad 220, are disposed horizontally in relation to each other, fig. 2 and ¶¶ 23-27. Stephan teaches/suggests the concept(s) of a touch-sensitive member being divided into different input regions by a horizontal ridge and a vertical ridge, fig. 7 and col 10:46-62)

Claim 5:
	The rejection of claim 4 is incorporated. In combination, Yuan, as modified, teaches/suggests
wherein horizontally disposed user input zones are separated by vertical ridges or grooves, and vertically disposed user input zones are separated by horizontal ridges or grooves. (Specifically, Stephan teaches that sections 186 and 190, which are vertically disposed in relation to section 188, are separated by horizontal ridge 182, and that sections 186 and 190, which are horizontally disposed in relation to each other, are separated by vertical ridge 184, fig. 7 and col 10:46-62)

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 20200062276 A1) as applied to claim 1 above, and further in view of Kim; Na-Young et al. (hereinafter Kim – US 20200150828 A1).

Claim 7:
	The rejection of claim 1 is incorporated. Yuan further teaches
wherein the first user input is an initial touch input, (first user input is received at a touch pad [initial touch input,], ¶ 54 and fig. 12:1202)
[…]. 
Yuan does not appear to expressly teach 
and the second user input is a force touch provided as an increased force compared to the initial touch input. 
However, Kim teaches/suggests the concept(s) of an electronic device with touch input capabilities, which receives a second user input with a pressure input intensity that is higher than the pressure intensity of a first input [force touch],  Abstract and ¶¶ 113 and 168. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yuan to include the concept(s) of an electronic device with touch input capabilities, which receives a second user input with a pressure input intensity that is higher than the pressure intensity of a first input [force touch], as taught/suggested by Kim.
One would have been motivated to make such a combination in order to provide a more convenient system for easily navigating information based on different pressure levels, Kim ¶ 11.
In combination, Yuan, as modified, teaches/suggests 
and the second user input is a force touch provided as an increased force compared to the initial touch input (Yuan teaches receiving a first and second user input, as mapped above for claim 1. Kim teaches/suggests the concept(s) of an electronic device with touch input capabilities, which receives a second user input with a pressure input intensity that is higher than the pressure intensity of a first input [force touch])

Claim 8:
	The rejection of claim 1 is incorporated. Yuan does not appear to expressly teach 
wherein the input device includes a haptic feedback device, wherein the second user input is a force touch, whereby the haptic feedback device input is configured to generate a haptic feedback in response to the forced touch. 
However, Kim teaches/suggests the concept(s) of an electronic device with touch input capabilities, which receives a second user input with a pressure input intensity that is higher than the pressure intensity of a first input [force touch],  Abstract and ¶¶ 113 and 168, and generating a haptic effect corresponding to the different intensity levels, ¶ 77. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yuan to include the concept(s) of an electronic device with touch input capabilities, which receives a second user input with a pressure input intensity that is higher than the pressure intensity of a first input [force touch],  and generating a haptic effect corresponding to the different intensity levels, as taught/suggested by Kim.
One would have been motivated to make such a combination in order to provide a more convenient system for easily navigating information based on different pressure levels, Kim ¶ 11.
In combination, Yuan, as modified, teaches/suggests 
wherein the input device includes a haptic feedback device, wherein the second user input is a force touch, whereby the haptic feedback device input is configured to generate a haptic feedback in response to the forced touch (Yuan teaches receiving a first and second user input, as mapped above for claim 1. Kim teaches/suggests the concept(s) of an electronic device with touch input capabilities, which receives a second user input with a pressure input intensity that is higher than the pressure intensity of a first input [force touch], Abstract and ¶¶ 113 and 168, and generating a haptic effect corresponding to the different intensity levels, ¶ 77.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Yaron; Ben Etzion et al. US 10120567 B2, pertinent for disclosing a vehicle control system that includes one or more touch panels connected to a steering wheel and being in communicative connection to a vehicle control processor (Abstract).
Fröjdh; Gunnar Martin et al. US 9389710 B2, pertinent for disclosing a steering wheel with multiple touch sensors and embedded touch screen displays (Abstract and fig. 39 and col 6:62-64)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175